Title: From Alexander Hamilton to Walter L. Cochran, 10 September 1799
From: Hamilton, Alexander
To: Cochran, Walter L.


          
            Sir,
            New York Sepr. 10. 1799
          
          Immediately upon the receipt of this, you will make arrangements for the conveyance of Capt. Masseys company of Artillerists to Norfolk in Virginia, and you will cause it to proceed thither without unnecessary delay. The rout which appears to me proper is by Wilmington Elktown and down the Chesapeak by Water. You will of course take your arrangements with the person or persons who now supplies the garrison with provisions and transportation. The detail is left to yourself. But it is proper to inform you that at Wilmington (Delaware) John Elliot is Contractor, that James Baker is contractor for Maryland, whose residence is understood to be at Baltimore, but he has an Agent at Havre de Grasse the Regimental Rendezvous of the Ninth Regiment. It is the duty of these persons severally to furnish provisions and transportation.
          The officer when he arrives at Norfolk is to put himself under the command of Capt. Blackburne now there and to report his arrival to Major Ford who commands the battalion of which the Company is part, also to Major General Pinckney at Charlestown writing by land & water. The Company will take with it its complement of tents.
          You will immediately acknowledge the reciept of this letter and inform me when the Company commences its march.
          With consideration I am Sir Your Obedt. Servt.
          The Commanding Officer at Fort Mifflin
        